Exhibit 10.41

 

JOINDER AGREEMENT, THIRD AMENDMENT

and

SUPPLEMENT TO CREDIT AGREEMENT

 

THIS JOINDER AGREEMENT, THIRD AMENDMENT AND SUPPLEMENT TO CREDIT AGREEMENT (this
“Agreement”) dated June 2, 2011, is made by and among ADK GEORGIA, LLC, a
Georgia limited liability company (“ADK Georgia”), ADK POWDER SPRINGS OPERATOR,
LLC, a Georgia limited liability company (“Powder Springs”), ADK LUMBER CITY
OPERATOR, LLC, a Georgia limited liability company (“Lumber City”), ADK
JEFFERSONVILLE OPERATOR, LLC, a Georgia limited liability company
(“Jeffersonville”), ADK LAGRANGE OPERATOR, LLC, a Georgia limited liability
company (“LaGrange”), ADK THOMASVILLE OPERATOR, LLC, a Georgia limited liability
company (“Thomasville”), ADK OCEANSIDE OPERATOR, LLC, a Georgia limited
liability company (“Oceanside”), ADK SAVANNAH BEACH OPERATOR, LLC, a Georgia
limited liability company (“Savannah”), ADK THUNDERBOLT OPERATOR, LLC, a Georgia
limited liability company (“Thunderbolt”), ATTALLA NURSING ADK, LLC, a Georgia
limited liability company (“Attalla ADK”), MOUNTAIN TRACE NURSING ADK, LLC, an
Ohio limited liability company (“Mountain Trace”; ADK Georgia, Powder Springs,
Lumber City, Jeffersonville, LaGrange, Thomasville, Oceanside, Savannah,
Thunderbolt, Attalla ADK and Mountain Trace are hereinafter referred to
collectively as “Existing Borrowers” and each individually an “Existing
Borrower”),  MT. KENN NURSING, LLC, a Georgia limited liability company (“Mt.
Kenn”), ERIN NURSING, LLC, a Georgia limited liability company (“Erin”), ADCARE
OPERATIONS, LLC, a Georgia limited liability company (“Operations”; Mt. Kenn,
Erin and Operations are hereinafter referred to collectively as “New Borrowers”
and each individually a “New Borrower”; New Borrowers and Existing Borrowers are
hereinafter referred to collectively as “Borrowers” and each individually as a
“Borrower”), and GEMINO HEALTHCARE FINANCE, LLC, a Delaware limited liability
company (“Lender”).  Each capitalized term used herein, unless otherwise defined
herein, shall have the meaning ascribed to such term in that certain Credit
Agreement dated October 29, 2010 (as at any time amended, restated, supplemented
or otherwise modified, the “Credit Agreement”), among Existing Borrowers and
Lender.  Capitalized terms used herein, unless otherwise defined herein, shall
have the meanings ascribed to them in the Credit Agreement.  The terms “herein,”
“hereof” and “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular section, paragraph or
subdivision.  All references to any Person shall mean and include the successors
and permitted assigns of such Person.  All references to any of the Loan
Documents shall include any and all amendments or modifications thereto and any
and all restatements, extensions or renewals thereof.  Wherever the phrase
“including” shall appear in this Agreement, such word shall be understood to
mean “including, without limitation.”

 

Borrowers have requested that Lender join New Borrowers to the Credit Agreement
and extend credit to New Borrowers as Borrowers under the Credit Agreement.  New
Borrowers are executing this Agreement to become parties to the Credit Agreement
in order to induce Lender to continue to extend credit under the Credit
Agreement and as consideration for the Revolving Loans previously made.

 

An Event of Default under the Credit Agreement has occurred, and Borrowers have
requested a waiver of such Event of Default.

 

Accordingly, and for Ten Dollars ($10.00) in hand paid and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged by the parties hereto, Lender and Borrowers agree as follows:

 

1.             Joinder of New Borrowers.  In accordance with the Credit
Agreement, each New Borrower by its signature below becomes a Borrower under the
Credit Agreement with the same force

 

--------------------------------------------------------------------------------


 

and effect as if originally named therein as a Borrower, and each New Borrower
hereby agrees to all the terms and provisions of the Credit Agreement applicable
to it as a Borrower thereunder.  Each reference to a “Borrower” in the Credit
Agreement shall be deemed to include New Borrowers.  The Credit Agreement is
hereby incorporated herein by reference.

 

2.             Amendments to Credit Agreement.  The Credit Agreement is hereby
amended as follows:

 

(a)           By deleting the first sentence of Section 2.01(b) of the Credit
Agreement and by substituting in lieu thereof the following:

 

(b)           On June 2, 2011, Borrowers shall execute and deliver a promissory
note to Lender in the principal amount of Seven Million Five Hundred Thousand
Dollars ($7,500,000) (as may be amended, modified or replaced from time to time,
the “Revolving Note”).

 

(b)           By deleting Section 6.06(b) of the Credit Agreement and by
substituting in lieu thereof the following:

 

(b)           Maximum Loan Turn Days.  Borrowers shall maintain at all times a
Maximum Loan Turn Days, measured quarterly at the end of the fiscal quarter
ending December 31, 2010 and each fiscal quarter thereafter, of not greater than
40 days.

 

(c)           By deleting Section 8.01(w) of the Credit Agreement and by
substituting in lieu thereof the following:

 

(w)          CHOW.  The CHOW with respect to (i) each Healthcare Facility of ADK
Georgia, Powder Springs, Lumber City, Jeffersonville, LaGrange and Thomasville
shall not have been unconditionally and in writing approved by each of the
appropriate Governmental Authorities, intermediaries or other designated agents
with respect to each such Borrower and each such Healthcare Facility on or
before February 28, 2011, (ii) each Healthcare Facility of Attalla Nursing ADK,
LLC, ADK Oceanside Operator, LLC, ADK Savannah Beach Operator, LLC, and ADK
Thunderbolt Operator, LLC shall not have been unconditionally and in writing
approved by each of the appropriate Governmental Authorities, intermediaries or
other designated agents with respect to each such Borrower and each such
Healthcare Facility on or before April 30, 2011, or (iii) each Healthcare
Facility of Mountain Trace Nursing ADK, LLC, Mt. Kenn Nursing, LLC, and Erin
Nursing, LLC shall not have been unconditionally and in writing approved by each
of the appropriate Governmental Authorities, intermediaries or other designated
agents with respect to each such Borrower and each such Healthcare Facility on
or before September 30, 2011; or

 

(d)           By deleting clauses (l) and (m) of the definition of “Eligible
Accounts” set forth in Annex 1 to the Credit Agreement and by substituting in
lieu thereof the following:

 

(l)            which has a Billing Date that is both on or after September 1,
2010 and on or after the date on which the applicable Borrower acquired the
Healthcare Facility with respect to which such Account arose;

 

(m)          to the extent such Account is Medicaid Pending, it is not
outstanding more than thirty (30) days past the date the corresponding services
and/or goods were provided; and

 

2

--------------------------------------------------------------------------------


 

(n)           which complies with such other criteria and requirements as may be
specified from time to time by Lender in its reasonable discretion.

 

(e)           By deleting the definitions of “Collateral Assignment of
Transition Services Agreement”, “EBITDA”, “Transferor” and “Transition Services
Agreement” set forth in Annex 1 to the Credit Agreement and by substituting in
lieu thereof the following:

 

“Collateral Assignment of Transition Services Agreement” means, collectively,
(i) the Collateral Assignment of Operations Transfer Agreement of even date
herewith among ADK Georgia and Lender, and the written acknowledgment thereof by
Transferor, (ii) the Collateral Assignment of Transfer Agreements dated
February 25, 2011, among ADK Georgia, Attalla Nursing ADK, LLC, Mountain Trace
Nursing ADK, LLC, ADK and Lender, and the written acknowledgment thereof by
Transferor, and (iii) the Collateral Assignment of Transfer Agreements dated
June 2, 2011, among Mt. Kenn Nursing, LLC, Erin Nursing, LLC, and Lender, and
the written acknowledgment thereof by Transferor.

 

“EBITDA” means the sum of net income plus interest expense, plus taxes, plus
depreciation and amortization, plus/minus any non-cash derivative losses/gains
on or after April 1, 2011, plus non-cash stock based compensation expense on or
after April 1, 2011, plus/minus any non-cash gains/losses with respect to
acquisitions (net of acquisition costs) on or after April 1, 2011.

 

“Transferor” means, as applicable, any or all of Attalla Health Care, Inc., Five
Star Quality Care-GA, LLC, Mountain Trace Enterprise LLC, Triad Health
Management of Georgia, LLC, Triad Health Management of Georgia III, LLC, Triad
at Jeffersonville I, LLC, Triad at LaGrange I, LLC, Triad at Lumber City I, LLC,
Triad at Parkview, LLC, Triad at Powder Springs I, LLC, Triad at Tara, LLC, and
Triad at Thomasville I, LLC.

 

“Transition Services Agreement” means, as applicable, any or all of (i) the
Operations Transfer Agreement entered into as of July 31, 2010, among ADK
Georgia, Triad Health Management of Georgia, LLC, Triad at Jeffersonville I,
LLC, Triad at LaGrange I, LLC, Triad at Lumber City I, LLC, Triad at Powder
Springs I, LLC, and Triad at Thomasville I, LLC, (ii) the Operations Transfer
Agreement dated as of October 1, 2010, between Attalla Health Care, Inc., and
Attalla Nursing ADK, LLC; (iii) the Operations Transfer Agreement dated as of
July 31, 2010, among ADK Georgia, Triad Health Management of Georgia, LLC, Triad
Health Management of Georgia III, LLC, and Triad at Tara, LLC; (iv) the
Operations Transfer Agreement dated as of October 27, 2010, between Mountain
Trace Enterprise LLC, and Mountain Trace Nursing ADK, LLC; (v) the Operations
Transfer Agreement dated as of May 1, 2011, between Five Star Quality Care-GA,
LLC, and Mt. Kenn Nursing, LLC; and (vi) the Operations Transfer Agreement dated
as of May 1, 2011, between Five Star Quality Care-GA, LLC and Erin Nursing, LLC.

 

(f)            By adding the following definition of “Medicaid Pending” to Annex
1 of the Credit Agreement in appropriate alphabetical order:

 

“Medicaid Pending” means an amount that will be billed to Medicaid for services
rendered to patients that are expected to qualify for such state Medicaid
program, but which patients are at the time in question in the process of
completing the necessary paperwork and have not yet been officially accepted by
such state as eligible Medicaid patients.

 

3

--------------------------------------------------------------------------------


 

3.             Limited Waiver of Default.  An Event of Default has occurred and
currently exists under the Credit Agreement as a result of Borrower’s breach of
Section 8.01(w) of the Credit Agreement (the “Designated Default”).  The
Designated Default exists because the CHOW with respect to the Healthcare
Facility of Mountain Trace was not approved in accordance with Section 8.01(w)
of the Credit Agreement on or before April 30, 2011.  Borrowers represent and
warrant that the Designated Default is the only Unmatured Event of Default or
Event of Default that exists under the Credit Agreement and the other Loan
Documents as of the date hereof.  Subject to the satisfaction of the conditions
precedent set forth in Section 7 hereof, Lender hereby waives the Designated
Default in existence on the date hereof.  In no event shall such waiver be
deemed to constitute a waiver of (a) any Unmatured Event of Default or Event of
Default other than the Designated Default in existence on the date of this
Agreement or (b) Borrowers’ obligation to comply with all of the terms and
conditions of the Credit Agreement and the other Loan Documents from and after
the date hereof.  Notwithstanding any prior, temporary mutual disregard of the
terms of any contracts between the parties, Borrowers hereby agree that they
shall be required strictly to comply with all of the terms of the Loan Documents
on and after the date hereof.

 

4.             Acknowledgments of New Borrowers.  New Borrowers acknowledge that
they have requested Lender to extend financial accommodations to Borrowers on a
combined basis in accordance with the provisions of the Credit Agreement, as
hereby amended.  In accordance with the terms of Article 10 of the Credit
Agreement, each New Borrower acknowledges and agrees that it shall be jointly
and severally liable for any and all Revolving Loans and other Obligations
heretofore or hereafter made by Lender to any Borrower and for all interest,
fees and other charges payable in connection therewith.  Each New Borrower
hereby appoints and designates ADK Georgia as, and ADK Georgia shall continue to
act under the Credit Agreement as, the Borrower Representative of each New
Borrower and each other Borrower for all purposes, including requesting
borrowings and receiving accounts statements and other notices and
communications to Borrowers (or any of them) from Lender. Each Loan made by
Lender under the Credit Agreement or any of the other Loan Documents shall be
disbursed in accordance with the Credit Agreement.

 

5.             Security Interest.  To secure the prompt payment and performance
to Lender of all of the Obligations, each New Borrower hereby grants to Lender a
continuing security interest in and Lien upon all of such New Borrower’s assets,
including all of the following Property and interests in Property of such
Borrower, whether now owned or existing or hereafter created, acquired or
arising and wheresoever located:

 

(a) all Accounts; (b) all Payment Intangibles; (c) all Instruments, Chattel
Paper (including Electronic Chattel Paper), Documents, Letter-of-Credit Rights,
Supporting Obligations and Commercial Tort Claims set forth on Schedule 5.23 to
the Credit Agreement, in each case to the extent arising out of, relating to or
given in exchange for or settlement of or to evidence the obligation to pay any
Account or Payment Intangible; (d) all General Intangibles (including contract
rights and trademarks, copyrights, patents and other intellectual property) that
arise out of or relate to any Account or Payment Intangible or from which any
Account or Payment Intangible arises; (e) all remedies, guarantees and
collateral evidencing, securing or otherwise relating to or associated with any
Account or Payment Intangible, including all rights of enforcement and
collection; (f) all Commercial Lockboxes, Governmental Lockboxes, Collection
Accounts and other Deposit Accounts into which Collections or other proceeds of
Collateral or Advances are deposited, and all checks or Instruments from time to
time representing or evidencing the same; (g) all cash, currency and other
monies at any time in the possession or under the control of Lender or a bailee
of Lender; (h) all books and records evidencing or relating to or associated
with any of the foregoing; (i) all information and data compiled or derived with
respect to any of the foregoing (other than any such information and data
subject to legal

 

4

--------------------------------------------------------------------------------


 

restrictions of patient confidentiality); and (j) all Collections, Accessions,
receipts and Proceeds derived from any of the foregoing.

 

6.             Representations and Warranties.  Mt. Kenn and Erin each
represents and warrants to Lender that such New Borrower is a wholly owned
Subsidiary of Operations.  Operations represents and warrants to Lender that
such New Borrower is a wholly owned Subsidiary of ADK.  Each New Borrower
represents and warrants to Lender that such New Borrower is engaged in the same
business as the other Borrowers (or, in the case of Operations, solely as a
holding company for the equity interests of Mt. Kenn, Erin and CP Nursing, LLC,
a Georgia limited liability company) as part of a joint and common enterprise;
that this Agreement has been duly authorized, executed and delivered by such New
Borrower and constitutes a legal, valid and binding obligation of such New
Borrower, enforceable against it in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors rights generally and by
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity); and that the Schedules attached
hereto contain true, accurate and complete information with respect to New
Borrowers and the matters covered therein and such Schedules shall be deemed to
supplement and be a part of the Schedules to the Credit Agreement.  In addition,
each New Borrower represents and warrants to Lender that no Event of Default or
Unmatured Event of Default exists on the date hereof other than the Designated
Default; that the execution, delivery and performance of this Agreement have
been duly authorized by all requisite company action on the part of Borrowers
and this Agreement has been duly executed and delivered by Borrowers; and that
all of the representations and warranties made by Borrowers in the Credit
Agreement are true and correct on and as of the date hereof.

 

7.             Conditions Precedent.  The effectiveness of this Agreement is
subject to the satisfaction of each of the following conditions precedent, in
form and substance satisfactory to Lender, unless satisfaction thereof is
specifically waived in writing by Lender:

 

(a)           No Event of Default or Unmatured Event of Default shall exist
other than the Designated Default;

 

(b)           Lender shall have received from Borrowers a duly executed
counterpart of this Agreement;

 

(c)           Lender shall have received from Borrowers a duly executed Second
Amended and Restated Revolving Note in the amount of $7,500,000;

 

(d)           Lender shall have received, reviewed and found acceptable in all
respects all organizational documents for New Borrowers, including certified
resolutions, a copy of the Articles of Organization for each New Borrower
certified by such New Borrower’s state of formation, a copy of each New
Borrower’s Operating Agreement, a good standing certificate of each New Borrower
certified by such New Borrower’s state of formation, and a good standing
certificate of each New Borrower certified by each other state in which such New
Borrower is qualified to transact business;

 

(e)           Lender shall have received from each New Borrower authorization to
file UCC-1 financing statements and any other appropriate documentation to
perfect or continue the perfection of Lender’s liens with respect to the assets
of such New Borrower and Lender shall have received confirmation from each
appropriate jurisdiction that such financing statements have been filed in the
appropriate records;

 

5

--------------------------------------------------------------------------------


 

(f)            Lender shall have completed its due diligence to ensure that
Lender’s security interests and liens are or will be first priority liens on the
assets of each New Borrower and that there are no other liens on such assets
other than those that are acceptable to Lender in its sole discretion, and in
connection therewith shall have obtained such intercreditor and subordination
agreements as may be deemed necessary by Lender, in form and substance
satisfactory to Lender;

 

(g)           Lender shall have received from New Borrowers evidence of New
Borrowers’ liability, property and casualty insurance coverage and insurance
binders and lender’s loss payable endorsements with respect thereto naming
Lender as certificate holder, lender’s loss payee and additional insured, as
applicable;

 

(h)           Lender shall have received from New Borrowers such other
documents, instruments and agreements (including, without limitation, Depository
Agreements in respect of the Government Lockbox) as Lender may require in its
sole discretion in form and substance satisfactory to Lender;

 

(i)            New Borrowers shall have delivered to Lender such financial,
business and other information with respect to New Borrowers as Lender may have
requested;

 

(j)            There shall not have occurred any material adverse change in the
operations or financial condition of Borrowers;

 

(k)           Lender shall have received an opinion letter from Borrowers’ legal
counsel with respect to such matters as Lender may request;

 

(l)            Each New Borrower shall have signed and delivered to Lender
notices, in the form of Exhibit 4.02(d) to the Credit Agreement, directing the
Obligors to make payment to the Government Lockbox; and

 

(m)          Lender shall have completed its due diligence with respect to New
Borrowers and the Properties of New Borrowers, the results of which shall be
satisfactory to Lender.

 

8.             Ratification and Reaffirmation.  Each Borrower hereby ratifies
and reaffirms the Obligations, each of the Loan Documents and all of such
Borrower’s covenants, duties, indebtedness and liabilities under the Loan
Documents.

 

9              Additional Covenants.  To induce Lender to enter into this
Agreement, Borrowers covenant and agree that, within thirty (30) days after the
later of (i) the date that the Centers for Medicare & Medicaid Services has made
the electronic funds transfers (“EFTs”) available to a Borrower in connection
with the CHOW process, or (ii) the date of this Agreement, Borrowers shall
deliver to the Centers for Medicare & Medicaid Services (and provide evidence to
Lender of the delivery thereof) a completed copy of Form CMS-588, together with
all other documentation necessary to cause the Centers for Medicare & Medicaid
Services to direct EFTs to the Government Lockbox.

 

10.           Acknowledgments of All Borrowers.  Each Borrower acknowledges and
stipulates that the Credit Agreement and the other Loan Documents executed by
Borrowers are legal, valid and binding obligations of Borrowers that are
enforceable against Borrowers in accordance with the terms thereof; all of the
Obligations are owing and payable without defense, offset or counterclaim (and
to the extent there exists any such defense, offset or counterclaim on the date
hereof, the same is hereby waived by Borrowers); and the security interests and
liens granted by Borrowers in favor of Lender are duly perfected, first priority
security interests and liens.

 

6

--------------------------------------------------------------------------------


 

11.           No Novation, etc.  Except as otherwise expressly provided in this
Agreement, nothing herein shall be deemed to amend or modify any provision of
the Credit Agreement or any of the other Loan Documents, each of which shall
remain in full force and effect.  This Agreement is not intended to be, nor
shall it be construed to create, a novation or accord and satisfaction, and the
Credit Agreement as herein modified shall continue in full force and effect.

 

12.           Severability.  In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

13.           Expenses of Lender.  In consideration of Lender’s willingness to
enter into this Agreement, Borrowers agree to reimburse Lender for Lender’s
reasonable out-of-pocket expenses in connection with this Agreement, including,
without limitation, the fees, disbursements and other charges of counsel for
Lender.

 

14.           Entire Agreement.  This Agreement and the other Loan Documents,
together with all other instruments, agreements and certificates executed by the
parties in connection therewith or with reference thereto, embody the entire
understanding and agreement between the parties hereto and thereto with respect
to the subject matter hereof and thereof and supersede all prior agreements,
understandings and inducements, whether express or implied, oral or written. 
Each of the Schedules attached hereto is incorporated into this Agreement and by
this reference made a part hereof.

 

15.           Counterparts; Electronic Signatures.  This Agreement and any
amendments, waivers, consents or supplements may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all
such counterparts shall constitute but one and the same instrument.  Any
manually-executed signature page hereto delivered by a party by facsimile or
other electronic transmission shall be deemed to be an original signature
hereto.

 

16.           Effectiveness; Governing Law.  This Agreement shall be effective
when accepted by Lender (New Borrowers hereby waiving notice of such acceptance)
and thereupon shall be deemed a contract made in Pennsylvania, and shall be
governed by and construed and enforced in accordance with the laws of the
Commonwealth of Pennsylvania without regard to the conflict of laws principles
thereof.

 

17.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs,
representatives, executors, successors and assigns.

 

18.           Section Titles.  Section titles and references used in this
Agreement shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreements among the parties hereto.

 

19.           Manager Certification of Existing Borrowers.  By their execution
and delivery of this Agreement, Boyd P. Gentry and Christopher F. Brogdon each
hereby certifies that: (a) in his capacity as the Chief Executive Officer of
ADK, Boyd P. Gentry is an authorized designee of each Existing Borrower, (b) the
following Unanimous Consents in Lieu of a Special Meeting (collectively, the
“Consents”) each remain in full force and effect:  (i) Unanimous Consents of the
Sole Member and the Managers of each ADK Georgia, Powder Springs, Lumber City,
Jeffersonville, LaGrange, and Thomasville dated as of October 29, 2010; and
(ii) Unanimous Consents of the Sole Member and the Managers of each Oceanside,
Savannah, Thunderbolt, Attalla ADK and Mountain Trace dated as of February 21,
2011; (c) pursuant to the Consents, the Managers or designees of each Existing
Borrower are

 

7

--------------------------------------------------------------------------------


 

authorized and empowered (either alone or in conjunction with any one or more of
the other Managers of such Existing Borrower) to take, from time to time, all or
any part of the following actions on or in behalf of such Existing Borrower: 
(i) to make, execute and deliver to Lender this Agreement and all other
agreements, documents and instruments contemplated by or referred to herein or
executed by such Existing Borrower in connection herewith; and (ii) to carry
out, modify, amend or terminate any arrangements or agreements at any time
existing between such Existing Borrower and Lender; (d) any arrangements,
agreements, security agreements, or other instruments or documents referred to
or executed pursuant to this Agreement by David A. Tenwick, Boyd P. Gentry,
Christopher F. Brogdon or any other Manager of such Existing Borrower, or by the
Chief Executive Officer of ADK (currently, Boyd P. Gentry) or an employee of
such Existing Borrower acting pursuant to delegation of authority, may be
attested by such person and may contain such terms and provisions as such person
shall, in his or her sole discretion, determine; (e) the Chief Executive Officer
of ADK is a designee of such Existing Borrower who is authorized and empowered
(either alone or in conjunction with any one or more of the Managers of such
Existing Borrower) to take any action on behalf of such Existing Borrower in
conjunction with the Credit Agreement and this Agreement; (f) the Chief
Financial Officer of ADK (currently, J. Scott Cunningham) and the Controller of
ADK (currently, Susan Criswell) each are designees of such Existing Borrower who
are authorized and empowered to borrow money from time to time under the
revolving line of credit per the terms of the Credit Agreement and this
Agreement, to endorse the name of any Borrower to any checks, drafts and other
instruments or orders for the payment of money, payable to such Borrower or its
order for the purpose of depositing the same in any account or accounts of
Lender with any bank, banker, or trust company or any of the branches of any
said bank, and to deal with any and all checks, drafts, and other instruments or
orders (including but not limited to preparation of Borrowing Base Certificate
documentation) for the payment of money and the proceeds thereof as the property
of Lender; and (f) set forth below is the name and signature of the current
Chief Executive Officer of ADK, Boyd P. Gentry, one designated representative
and Manager of each Existing Borrower, who is authorized to sign all Credit
Agreements, security agreements, instruments, assignments, pledges, mortgages,
security deeds, trust deeds and other documents among Borrower and Lender:

 

Boyd P. Gentry

Chief Executive

/s/ Boyd P. Gentry

 

Officer of ADK and

 

Manager of each Existing Borrower

 

20.          Release of Claims.  To induce Lender to enter into this Agreement,
each Borrower hereby releases, acquits and forever discharges Lender, and all
officers, directors, agents, employees, successors and assigns of Lender, from
any and all liabilities, claims, demands, actions or causes of action of any
kind or nature (if there be any), whether absolute or contingent, disputed or
undisputed, at law or in equity, or known or unknown, that Borrowers now have or
ever had against Lender arising under or in connection with any of the Loan
Documents or otherwise.  Each Borrower represents and warrants to Lender that
none of them have transferred or assigned to any Person any claim that any of
them has ever had or claimed to have against Lender.

 

21.          Waiver of Jury Trial.  The parties hereto each hereby waives the
right to trial by jury in any action, suit, counterclaim or proceeding arising
out of or related to this Agreement.

 

[Signatures commence on following page.]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrowers and Lender have duly executed this Agreement under
seal as of the date and year first above written.

 

NEW BORROWERS:

 

 

 

 

 

Address for notices to New Borrowers:

 

MT. KENN NURSING, LLC

5057 Troy Road

 

 

Springfield, Ohio 45502

 

 

Attn:

Mr. Scott Cunningham

 

By:

/s/ Boyd P. Gentry

Fax:

(937) 964-8222

 

 

Boyd P. Gentry, Manager

 

 

 

 

 

 

Address for notices to New Borrowers:

 

ERIN NURSING, LLC

5057 Troy Road

 

 

Springfield, Ohio 45502

 

 

Attn:

Mr. Scott Cunningham

 

 

Fax:

(937) 964-8222

 

By:

/s/ Boyd P. Gentry

 

 

 

Boyd P. Gentry, Manager

 

 

 

 

 

 

Address for notices to New Borrowers:

 

ADCARE OPERATIONS, LLC

5057 Troy Road

 

 

Springfield, Ohio 45502

 

 

Attn:

Mr. Scott Cunningham

 

By:

/s/ Boyd P. Gentry

Fax:

(937) 964-8222

 

 

Boyd P. Gentry, Manager

 

[Signatures continued on following page.]

 

Joinder Agreement, Third Amendment and Supplement to Credit Agreement (AdCare)

 

--------------------------------------------------------------------------------


 

For purposes of the Manager Certification of Existing Borrowers in Section 19
above:

 

 

 

 

 

 

 

 

/s/ Boyd P. Gentry

(SEAL)

 

 

Boyd P. Gentry

 

 

 

 

 

 

 

 

/s/ Christopher F. Brogdon

(SEAL)

 

 

Christopher F. Brogdon

 

 

 

 

 

 

 

 

 

 

EXISTING BORROWERS:

 

 

 

 

 

ADK GEORGIA, LLC

 

 

 

 

 

 

 

 

By:

/s/ Boyd P. Gentry

 

 

 

Boyd P. Gentry, Manager

 

 

 

 

 

 

 

 

ADK POWDER SPRINGS OPERATOR, LLC

 

 

 

 

 

 

 

 

By:

/s/ Boyd P. Gentry

 

 

 

Boyd P. Gentry, Manager

 

 

 

 

 

 

 

 

ADK LUMBER CITY OPERATOR, LLC

 

 

 

 

 

 

 

 

By:

/s/ Boyd P. Gentry

 

 

 

Boyd P. Gentry, Manager

 

 

 

 

 

 

 

 

ADK JEFFERSONVILLE OPERATOR, LLC

 

 

 

 

 

 

 

 

By:

/s/ Boyd P. Gentry

 

 

 

Boyd P. Gentry, Manager

 

[Signatures continued on following page.]

 

Joinder Agreement, Third Amendment and Supplement to Credit Agreement (AdCare)

 

--------------------------------------------------------------------------------


 

 

 

ADK LAGRANGE OPERATOR, LLC

 

 

 

 

 

 

 

 

By:

/s/ Boyd P. Gentry

 

 

 

Boyd P. Gentry, Manager

 

 

 

 

 

 

 

 

 

 

ADK THOMASVILLE OPERATOR, LLC

 

 

 

 

 

 

 

 

By:

/s/ Boyd P. Gentry

 

 

 

Boyd P. Gentry, Manager

 

 

 

 

 

 

 

 

 

 

ADK OCEANSIDE OPERATOR, LLC

 

 

 

 

 

 

 

 

By:

/s/ Boyd P. Gentry

 

 

 

Boyd P. Gentry, Manager

 

 

 

 

 

 

 

 

 

 

ADK SAVANNAH BEACH OPERATOR, LLC

 

 

 

 

 

 

 

 

By:

/s/ Boyd P. Gentry

 

 

 

Boyd P. Gentry, Manager

 

 

 

 

 

 

 

 

 

 

ADK THUNDERBOLT OPERATOR, LLC

 

 

 

 

 

 

 

 

By:

/s/ Boyd P. Gentry

 

 

 

Boyd P. Gentry, Manager

 

 

 

 

 

 

 

 

 

 

ATTALLA NURSING ADK, LLC

 

 

 

 

 

 

 

 

By:

/s/ Boyd P. Gentry

 

 

 

Boyd P. Gentry, Manager

 

 

 

 

 

 

 

 

 

 

MOUNTAIN TRACE NURSING ADK, LLC

 

 

 

 

 

 

 

 

By:

/s/ Boyd P. Gentry

 

 

 

Boyd P. Gentry, Manager

 

[Signatures continued on following page.]

 

Joinder Agreement, Third Amendment and Supplement to Credit Agreement (AdCare)

 

--------------------------------------------------------------------------------


 

LENDER:

GEMINO HEALTHCARE FINANCE, LLC

 

 

 

 

 

By:

/s/ Jeffrey M. Joslin

 

 

Jeffrey M. Joslin, Senior Portfolio

 

 

Manager

 

[Consent and Reaffirmation of Guarantor appears on next page]

 

Joinder Agreement, Third Amendment and Supplement to Credit Agreement (AdCare)

 

--------------------------------------------------------------------------------


 

CONSENT AND REAFFIRMATION

 

The undersigned guarantor of the Obligations of Borrowers at any time owing to
Lender hereby (i) acknowledges receipt of a copy of the foregoing Joinder
Agreement, Third Amendment and Supplement to Credit Agreement; (ii) consents to
Borrowers’ execution and delivery thereof and of the other documents,
instruments or agreements Borrowers agree to execute and deliver pursuant
thereto; (iii) agrees to be bound thereby; and (iv) affirms that nothing
contained therein shall modify in any respect whatsoever its guaranty of the
Obligations and reaffirms that such guaranty is and shall remain in full force
and effect.

 

IN WITNESS WHEREOF, the undersigned has caused its duly authorized officers to
execute this Consent and Reaffirmation on and as of the date of such Joinder
Agreement, Third Amendment and Supplement to Credit Agreement.

 

 

ADCARE HEALTH SYSTEMS, INC.

 

 

 

 

 

By:

/s/ Boyd P. Gentry

 

 

Boyd P. Gentry, Chief Executive Officer

 

Joinder Agreement, Third Amendment and Supplement to Credit Agreement (AdCare)

 

--------------------------------------------------------------------------------


 

List of Attached Schedules

 

Schedule 5.01

 

Borrowers’ States of Qualifications

Schedule 5.02

 

Jurisdictions of Organization/Chief Executive Office/Other Locations of
Collateral

Schedule 5.03

 

Provider Identification Numbers

Schedule 5.04

 

Pending Litigation

Schedule 5.06

 

Permitted Liens

Schedule 5.09

 

Fiscal Year End/Tax Identification Number/Organization Number

Schedule 5.11

 

Guaranties, Investments and Borrowings

Schedule 5.13

 

Other Associations

Schedule 5.14

 

Environmental Matters

Schedule 5.15

 

Capital Stock

Schedule 5.23

 

Commercial Tort Claims

Schedule 5.24

 

Letter-of-Credit Rights

Schedule 5.25

 

Intellectual Property

Schedule 7.06

 

Investments

Schedule 7.12

 

Indebtedness

 

--------------------------------------------------------------------------------